DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 12/9/2021, the applicants have filed a response: claims 1, 11 and 20 have been amended.  Claims 1 – 20 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 and 20 are directed to an abstract idea without significantly more.  The independent claims are directed to an abstract idea without significantly more. The independent claims recite a computer-implemented method for sharing data structure values between applications via messaging in a computer operating system, comprising: defining a plurality of data structures each with a given topic name, a data structure including a collection of defined formats of multiple data elements; registering interest by applications in topics; identifying within an application a collection of multiple data elements having the formats of a defined data structure and storing an item in association with the given topic name of the defined data structure, wherein the item is a collection of data values of the identified data elements, and wherein the given topic name is a publish/subscribe message topic such that the data values are published and stored on an operating system level; and making the item available to an application registered to the topic for input of the values in the defined data structure in the application, in response to relevant data structures being identified in the application.
The limitations of defining a plurality of data structures each with a given topic name, a data structure including a collection of defined formats of multiple data elements; identifying within an application a collection of multiple data elements having the formats of a defined data structure and storing an item in association with the given topic name of the defined data structure, wherein the item is a collection of data values of the identified data elements, and wherein the given topic name is a publish/subscribe message topic such that the data values are published and stored on an operating system level; and making the item available to an application registered to the topic for input of the values in the defined data structure in the application, in response to relevant data structures being identified in the application, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented method for sharing data structure values …, and “registering interest by applications in topics …,” nothing in the claim elements precludes the step from practically being performed in the mind. For example, but for the “in a computer operating system” language, “defining,” “identifying” and “making” in the context of this claim encompasses the user manually comparing various criteria, making determinations and providing results. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the noted elements – a computer-implemented method for sharing data structure values between applications via messaging in a computer operating system, comprising: defining a plurality of data structures each with a given topic name, a data structure including a collection of defined formats of multiple data elements; registering interest by applications in topics; identifying within an application a collection of multiple data elements having the formats of a defined data structure and storing an item in association with the given topic name of the defined data structure, wherein the item is a collection of data values of the identified data elements, and wherein the given topic name is a publish/subscribe message topic such that the data values are published and stored on an operating system level; and making the item available to an application registered to the topic for input of the values in the defined data structure in the application, in response to relevant data structures being identified in the application.  The processor and operating system are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and storing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the step of “registering interest by application …,” is considered as an insignificant step under prong 2.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or operating system to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity and thus do not add limitations that would render the claims eligible.  Dependent claims 2 - 10 and 12 - 19 are rejected on the same basis as independent claims 1, 11 and 20.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmert et al. (U.S. Publication 2014/0067814) (Palmert hereinafter) in view of Shen et al. (U.S. Publication 2020/0210255) (Shen hereinafter) and Shen et al. (U.S. Publication 2022/0092231) (Shen ‘231 hereinafter).20220092231
9. 	As per claim 1, Palmert teaches a computer-implemented method for sharing data structure values between applications via messaging in a computer operating system, comprising:
defining a plurality of data structures each with a given topic name, a data structure including a collection of defined formats of multiple data elements [“The data object can have a data structure defined by the database service (a standard object) or defined by a user (custom object). For example, a record can be for a business partner or potential business partner (e.g., a client, vendor, distributor, etc.) of the user, and can include information describing an entire company, subsidiaries, or contacts at the company. As another example, a record can be a project that the user is working on, such as an opportunity (e.g., a possible sale) with an existing partner, or a project that the user is trying to get. In one implementation of a multi-tenant database system, each record for the tenants has a unique identifier stored in a common table. A record has data fields that are defined by the structure of the object (e.g., fields of certain data types and purposes). A record can also have custom fields defined by a user. A field can be another record or include links thereto, thereby providing a parent-child relationship between the records.” ¶ 0051; defined formats of multiple data elements mapped to data fields defined by object structure];
registering interest by applications in topics [“a news feed can be an aggregated feed of all the record feeds and profile feeds to which a user has subscribed. The news feed can be provided on the homepage of the subscribing user. Therefore, a news feed can be created by and exist for a particular user. For example, a user can subscribe to receive entity feeds of certain records that are of interest to the user, and to receive profile feeds of people that are of interest (e.g., people on a same team, that work for the user, area boss of the user, etc.).” ¶ 0210; registration mapped to subscription];
identifying within an application a collection of multiple data elements having the formats of a defined data structure and storing an item in association with the given topic name of the defined data structure, wherein the item is a collection of data values of the identified data elements [“While each user's data might be separate from other users' data regardless of the employers of each user, some data might be organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant. Thus, there might be some data structures managed by system 16 that are allocated at the tenant level while other data structures might be managed at the user level.” ¶ 0080; “a feed tracked update can be created at the time the event occurs, and the feed tracked update can be added to a list of feed items. The list of feed items may be specific to record 425, or may be an aggregate of feed items including feed items for many records. Such an aggregate list can include a record identifier so that the feed items for the entity feed of record 425 can be easily retrieved. For example, after the feed tracked update has been generated, processor 417 can add the new feed tracked update 3 to a feed of record 425. As mentioned above, in one implementation, the feed can be stored in a field (e.g., as a child object) of record 425. In another implementation, the feed can be stored in another location or in another database, but with a link (e.g., a connecting identifier) to record 425. The feed can be organized in various ways, e.g., as a linked list, an array, or other data structure,” ¶ 0135; “The first and second database tables may be maintained for all social media messages created in the Acme Co. organization of the Chatter.RTM. multitenant database environment, such that any social media message that is created within the organization and that has a topic assigned to it will be added to the first and second database tables of the organization. In other implementations, a first and second database table may be maintained for each community within the organization, or for any subset of the organization,” ¶ 0274].
Palmert does not explicitly disclose but Shen discloses wherein the given topic name is a publish/subscribe message topic such that the data values are published and stored on an operating system level [“FIG . 5 is a schematic illustrating an example of a shared memory message communication system that may be implemented in a computer system on a vehicle, illustrating a representative architecture that includes a topic registry, two or more message buffers, and communication channels for each of the plurality of nodes to both publish messages of a topic, and subscribe to messages of various topics that are published by one or more of the other plurality of nodes.” ¶ 0029; shared memory accessible by multiple nodes mapped to storage on an operating system level].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert and Shen available before the effective filing date of the claimed invention, to modify the capability of identifying text topics as disclosed by Palmert to include the capability of messaging between system components as taught by Shen, thereby providing a mechanism to enhance system efficiency and maintainability by facilitating system messaging via a commonly-applied mechanism.
Palmert and Shen do not explicitly disclose but Shen ‘231 discloses making the item available to an application registered to the topic for input of the values in the defined data structure in the application, in response to relevant data structures being identified in the application [“The nodes can communicate with each other by passing messages. Messages may be routed via an inter-process communication (“IPC”) system or shared intra-process memory using publish/subscribe semantics. In some embodiments, messages are published to particular message queues or “topics.” Nodes can publish messages to one or more topics as long as the nodes are configured to generate messages of the particular type (e.g., data structure) for the given topic. Similarly, nodes can subscribe one or more topics as long as the nodes are configured to consume messages of the particular type for a given topic.” ¶ 0074].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen and Shen ‘231 available before the effective filing date of the claimed invention, to modify the capability of identifying text topics as disclosed by Palmert and Shen to include the capability of managing data streams as taught by Shen ‘231, thereby providing a mechanism to enhance system efficiency by facilitating a data or topic sharing mechanism.
10.        As per claim 11, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
11. 	As per claim 15, Palmert, Shen and Shen ‘231 teach the system as claimed in claim 11.  Palmert further teaches including an application interface component for interfacing with the data value transfer system including an item providing component for providing items for a topic and a retrieving component for retrieving an item for a topic “The first and second database tables may be maintained for all social media messages created in the Acme Co. organization of the Chatter.RTM. multitenant database environment, such that any social media message that is created within the organization and that has a topic assigned to it will be added to the first and second database tables of the organization. In other implementations, a first and second database table may be maintained for each community within the organization, or for any subset of the organization,” ¶ 0274].
12.        As per claim 20, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.	Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Palmert, Shen and Shen ‘231 in further view of Gould et al. (U.S. Publication 2008/0256014) (Gould hereinafter).
14. 	As per claim 2, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Gould discloses wherein the data elements in the defined data structure each have labels that are matchable to user interface labels in a receiving application to autocomplete fields with the data values of the data elements provided in the item [“business names are assumed to be in UTF-8 so they can include international characters. Business names can include spaces, periods, parenthesis, etc. However, in such an example, business names are not allowed to include any character between 0x00 and 0x31 (the control characters). All business name matching is case sensitive, though the user interface may allow the user to enter business names with the wrong capitalization and then suggest the correct capitalization, for example using an auto-complete mechanism,” ¶ 0127].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Gould available before the effective filing date of the claimed invention, to modify the capability of identifying text topics as disclosed by Palmert, Shen and Shen ‘231 to include the capability of name matching as taught by Gould, thereby providing a mechanism to enhance system efficiency by facilitating an automated method of data item identification and labeling via auto-completion.
15.        As per claim 12, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.
16.        As per claim 17, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 2 above.
17.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palmert, Shen and Shen ‘231 in further view of Pefferle (U.S. Publication 2014/0223318) (Pefferle hereinafter).
18. 	As per claim 3, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Pefferle discloses wherein the defined formats of the data elements include one or more of the group of: strings of character types; arrangements of character types; image data types; and metadata attributes [“Such personalized information data sets, often organized on various social network sites or communities (e.g., Facebook), can include photos, graphics, photo albums, animations, video or audio clips, organizational information, product/service information, contact information, historical information, or a wide variety of structured or unstructured information related to a particular entity,” ¶ 0021].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Pefferle available before the effective filing date of the claimed invention, to modify the capability of identifying text topics as disclosed by Palmert, Shen and Shen ‘231 to include the capability of managing data streams as taught by Pefferle, thereby providing a mechanism to enhance system efficiency by facilitating a data or topic sharing mechanism.
19. 	As per claim 10, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Pefferle discloses wherein sending the item to an application includes an application pulling items periodically for a topic [“As part of the configuration of the one or more image streams, a screensaver app 146, a browser player 147, or a device app 151 is configured to automatically, periodically, and directly access a particular image album 201 on a particular content site 130 to stream the images therein to a rendering device 148-150 on the user platform 140,” ¶ 0029].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Pefferle available before the effective filing date of the claimed invention, to modify the capability of identifying text topics as disclosed by Palmert, Shen and Shen ‘231 to include the capability of managing data streams as taught by Pefferle, thereby providing a mechanism to enhance system efficiency by facilitating a data or topic sharing mechanism.
20.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Palmert, Shen and Shen ‘231 in further view of Neuman (U.S. Publication 2016/0119633) (Neuman hereinafter).
21. 	As per claim 4, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Neuman discloses wherein storing an item in association with the given topic name stores the item for a configured duration and/or number of stored items of the topic name [“buffer 214 may be referred to as a cache, media storage, clip storage, or by other such terms. In some implementations, buffer 214 may continuously store a predetermined duration of a media stream received from a decoder 204 (and subsampled and/or encoded), such as one minute, three minutes, five minutes, or any other such duration,” ¶ 0032].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Neuman available before the effective filing date of the claimed invention, to modify the capability of identifying text topics as disclosed by Palmert, Shen and Shen ‘231 to include the capability of data storage duration as taught by Neuman, thereby providing a mechanism to enhance system efficiency by managing the availability of limited system resources.
22.        As per claim 13, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4 above.
23.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palmert, Shen and Shen ‘231 in further view of Singh et al. (U.S. Publication 2019/0130306) (Singh hereinafter).
24. 	As per claim 5, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Singh discloses wherein identifying within an application a collection of multiple data elements includes providing an application interface to and using pattern recognition for the data elements within the application [“one or more machine learning datasets may be used to identify a source data element and a target data element for comparison. In some examples, the system may attempt to recognize a pattern of one or more of the data elements. If the pattern matches a pre-stored pattern, the system may further analyze the data. If not, the system may identify the pattern as a new pattern and may request further instructions,” ¶ 0021].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Singh available before the effective filing date of the claimed invention, to modify the capability of identifying text topics as disclosed by Palmert, Shen and Shen ‘231 to include the capability of dynamic pattern recognition as taught by Singh, thereby providing a mechanism to enhance system efficiency by facilitating an automated method of data item identification.
25.        As per claim 16, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 5 above.
26.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palmert, Shen and Shen ‘231 in further view of Uzonyi (U.S. Publication 2020/0125680) (Uzonyi hereinafter).
27. 	As per claim 6, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Uzonyi discloses including defining a data structure by a user with a user configured topic name [“a search profile is a specific data structure comprising at least a profile identifier, a profile type, a user identifier, a set of documents the contents of which match a specific topic defined by the user for the search profile, and a set of characteristic features describing the topic of the search in a binary form,” ¶ 0038].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Uzonyi available before the effective filing date of the claimed invention, to modify the capability of producing search results based on user preferences as disclosed by Palmert, Shen and Shen ‘231 to include the capability of managing data streams as taught by Uzonyi, thereby providing a mechanism to enhance system efficiency by facilitating a specific user-based customization search facility [Uzonyi ¶ 0005].
28.	Claims 7 – 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palmert, Shen and Shen ‘231 in further view of Bhogal et al.  (U.S. Patent 8,850,451) (Bhogal hereinafter).
29. 	As per claim 7, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Bhogal discloses including configuring at the operating system, applications that are permitted to register interest in topics and/or provide items for a topic and exposing a list of topic names to a user together with registered interests by application for access control by the user [“A method of subscribing for application messages in a multicast messaging environment, the method comprising: requesting, by a message receiving device, a stream administration server to initialize a message subscription for application messages related to a topic from a message sending device, wherein said requesting comprises transmitting to the stream administration server a request that indicates the topic and security credentials of the message receiving device for the stream administration server to authenticate and authorize the message receiving device,” Cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Bhogal available before the effective filing date of the claimed invention, to modify the capability of producing search results based on user preferences as disclosed by Palmert, Shen and Shen ‘231 to include the capability of message subscription as taught by Bhogal, thereby providing a mechanism to enhance system efficiency by facilitating a simple method of authentication for messaging subscribers.
30. 	As per claim 8, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Bhogal discloses configuring, at an application, whether or not the application can register interest in topics and/or provide items for a topic [“A method of subscribing for application messages in a multicast messaging environment, the method comprising: requesting, by a message receiving device, a stream administration server to initialize a message subscription for application messages related to a topic from a message sending device, wherein said requesting comprises transmitting to the stream administration server a request that indicates the topic and security credentials of the message receiving device for the stream administration server to authenticate and authorize the message receiving device,” Cl. 1].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Bhogal available before the effective filing date of the claimed invention, to modify the capability of producing search results based on user preferences as disclosed by Palmert, Shen and Shen ‘231 to include the capability of message subscription as taught by Bhogal, thereby providing a mechanism to enhance system efficiency by facilitating a simple method of authentication for messaging subscribers.
31. 	As per claim 9, Palmert, Shen and Shen ‘231 teach the method as claimed in claim 1.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Bhogal discloses wherein the messaging is a publish/subscribe messaging infrastructure provided by an operating system, and wherein: registering interest by applications registers subscribers to a topic [“A method of subscribing for application messages in a multicast messaging environment, the method comprising: requesting, by a message receiving device, a stream administration server to initialize a message subscription for application messages related to a topic from a message sending device, wherein said requesting comprises transmitting to the stream administration server a request that indicates the topic and security credentials of the message receiving device for the stream administration server to authenticate and authorize the message receiving device,” Cl. 1]; and
storing an item publishes an item to a topic queue for sending to subscribing applications [“the messages transmitted from message sending devices to message receiving devices typically pass through the message administration server (102). The message administration server (102) is computer device having installed upon it a message administration module (114), computer program instructions configured for administering the messages transmitted from the message producer (110) to the message consumer (112). Examples of message administration modules may include the IBM WebSphere.RTM. MQ, the Open Message Queue from Sun Microsystems, and the OpenJMS from The OpenJMS Group. In a point-to-point messaging environment, the message administration module (114) provides message queuing for the message consumer (112) as the message administration module (114) receives messages addressed to the consumer (112) from various message providers,” col. 2, lines 5 – 18].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Bhogal available before the effective filing date of the claimed invention, to modify the capability of producing search results based on user preferences as disclosed by Palmert, Shen and Shen ‘231 to include the capability of message subscription as taught by Bhogal, thereby providing a mechanism to enhance system efficiency by facilitating a simple method of authentication for messaging subscribers.
32.        As per claim 14, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
33.        As per claim 19, it is a system claim having similar limitations as cited in claim 9.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.
34.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Palmert, Shen and Shen ‘231 in further view of Nichols et al. (U.S. Publication 2017/0053647) (Nichols hereinafter).
35. 	As per claim 18, Palmert, Shen and Shen ‘231 teach the system as claimed in claim 11.  Palmert, Shen and Shen ‘231 do not explicitly disclose but Nichols discloses including a confirmation component for prompting a user input to confirm or deny the autocomplete fields in an application [“The auto-complete method 100 for spoken complete value entries continues by confirming the auto-completed spoken complete value entry with the user (i.e., that the auto-completed spoken complete value entry matches the spoken complete value entry that the user intended to speak when prompted in step 120),” ¶ 0037].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Palmert, Shen, Shen ‘231 and Nichols available before the effective filing date of the claimed invention, to modify the capability of producing search results based on user preferences as disclosed by Palmert, Shen and Shen ‘231 to include the capability of auto-complete verification as taught by Nichols, thereby providing a mechanism to enhance system efficiency by facilitating a simple verification method for automated text completion.
Response to Arguments
Claim Rejections - 35 USC § 112
36.	Applicant’s amendments address the subject rejections which are hereby withdrawn.
Claim Rejections - 35 USC § 101
37.	Applicant’s arguments have been carefully considered but are not persuasive.
38.	Applicant first argues on page 19 that the claimed invention does not fall within any of the subject matter groupings of abstract ideas enumerated in the 2019 PEG without directly addressing the subject rejection based on a detailed analysis concluding that the claimed invention amounts to a mental process and thus ineligible.  Applicant continues on page 20 to argue that amended claim 1 “recites specific and meaningful limitations using a computer,” and “claim 1 recites additional elements that integrate the judicial exception into a practical application of the exception, which can include one or more improvements to a computer or computer technology,” however, applicant does not address the specific limitations at issue.
39.	Applicant next argues on page 21 that the features of amended claim 1 “go beyond mental steps and further the specificity of the operations recited in claim 1 are beyond conventional and generic” and “Thereby, complex interactions as described above are beyond conventional use of generic computing techniques.”  However, beyond highlighting the amended portion of claim 1, applicant does not explain what the complex interactions are or how they go beyond conventional use of generic computing techniques.  
40.  Applicant additionally argues on page 21 that “the present invention provides a practical application of pricing item availability to an application in a more efficient manner, requiring less processing, than previous techniques, thereby, additionally providing a practical application.”  It is assumed that the noted argument is included in error since the instant application does not appear to involve pricing item availability.
Claim Rejections - 35 USC § 103
41.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
42.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193